DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality of the Office Action
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-8, 11-14, 16-17, 20-21 & 43-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to because there are two similarly figures 6A as filed on 09/06/2022. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 & 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the second equalization subcircuit ", “the gate of the second main FET” and “the drain of the second main FET”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation " the first equalization subcircuit " and “the second equalization subcircuit”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 & 8 appears improperly depend on claim 14 and it is noted that claim 4 discloses first and second equalization subcircuits. Further clarification is needed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-14, 16, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng et al (hereinafter, Deng) (US 20190253025 A1).
Regarding claim 13, Deng (Fig.4B) discloses an amplifier, including: a main field-effect transistor (transistor FET, 432c) including a gate configured to receive an input signal (see input signal 402a), a drain providing an amplified output signal (an output signal 404a via network 442), and a source coupled to circuit ground (ground); and an equalization circuit (e.g. Linearizer 410b) coupled to the gate and drain of the main FET (FET 432c) and configured to generate an equalization voltage that alters a bias voltage (bias voltages 414a, 414c) to the gate of the main FET in proportion to a power level present at the drain of the main FET, wherein the equalization circuit includes a stack of n series-coupled equalization transistors (transistors 412a, 412c being connected in series), wherein n > 1, the stack of n series-coupled equalization transistors having a first equalization transistor (e.g. transistor 412c) having a source coupled to the gate of the main FET (transistor 432c) and a last equalization transistor (transistor 412a) having a drain (drain of 412a) coupled to the drain of the main FET (drain of 432c via transistor 432a).
Regarding claim 14, Deng discloses at least the first equalization transistor includes a gate configured to be coupled to a bias voltage source (Not shown, any external source may be used to provide bias voltages to gate terminals of transistors 412a, 412c, see Fig. 4B).
Regarding claim 16, Deng discloses the bias voltage source provides an adjustable level of bias to at least the first equalization transistor (§0005, “bias voltage may be selectable).
Regarding claim 20, Deng discloses a stack of one or more FETs series- coupled to the drain of the main FET (cascode transistor 432a being connected in series with transistor 432c).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng.
Regarding claim 17, Deng teaches all of the limitations as applied in claim 13 as set for in the rejection of record except for stack of n series-coupled equalization transistors is sized to be less than or equal to about one-sixth the size of the main FET.
However, it is obvious that stack of n series-coupled equalization transistors is sized to be less than or equal to about one-sixth the size of the main FET is merely design choice for obtaining an optimum operating parameter to achieve a desired result of operation.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to configure stack of n series-coupled equalization transistors is sized to be less than or equal to about one-sixth the size of the main FET as part of optimization routine.
Allowable Subject Matter
Claims 1-4,7, 11-12 & 43-48 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-4,7,11-12 & 43-48 are allowable over closest prior art to Deng (US 20190253025 A1) which teaches a differential amplifier, including: (a) a first main field-effect transistor (FET) (i.e. transistor 432c) including a gate configured to receive a first input signal, a drain providing a first amplified output signal, and a source coupled to circuit ground; (b) a second main FET (i.e. transistor 432d) including a gate configured to receive a second input signal, a drain providing a second amplified output signal, and a source coupled to circuit ground; and (c) an equalization circuit  (e.g. circuits 410b) coupled to the respective gates and drains of the first and second main FETs and configured to generate an equalization voltage that alters a bias voltage to the gates of the respective first and second FETs in proportion to a power level present at the respective drains of the second and first FETs. However, Deng does not teach explicitly that the stack of n series-coupled transistors of the first equalization subcircuit having a first transistor having a source coupled to the gate of the first main FET and a last transistor having a drain coupled to the drain of the second main FET; and (2) a second equalization subcircuit including a stack of n series-coupled transistors, wherein n > 1, the stack of n series-coupled transistors of the second equalization subcircuit having a first transistor having a source coupled to the gate of the second main FET and a last transistor having a drain coupled to the drain of the first main FET.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowable since the closest prior art of record (i.e. Deng) is not explicit about the linearizer circuit including: (a) a reflective hybrid coupler configured to receive an initial input signal to be linearized, the initial input signal having a first amplitude-to-phase modulation (AM-PM) profile; and (b) a non-linear termination circuit coupled to the reflective hybrid coupler and configured to reflect a modified input signal back through the reflective hybrid coupler as an output signal; wherein the input signal to the amplifier is derived from the output signal of the linearizer circuit, and the output signal has a second AM-PM profile shaped to compensate for a third AM-PM profile imposed on the output signal by the amplifier (Claim 21).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.D.N/Examiner, Art Unit 2843                                                                                                                                                                                                        
/HAFIZUR RAHMAN/Primary Examiner, Art Unit 2843